245 Cal.App.2d 512 (1966)
THE PEOPLE, Plaintiff and Respondent,
v.
HAROLD DELMUS GOLDEN, Defendant and Appellant.
Crim. No. 12641. 
California Court of Appeals. Second Dist., Div. Two.  
Oct. 10 1966.
 Harold Delmus Golden, in pro. per., for Defendant and Appellant.
 No appearance for Plaintiff and Respondent.
 THE COURT.
 This is an appeal from denial of a petition for a writ of error coram nobis. This matter was before us once before. In 2nd Crim. No. 11639, on January 3, 1966, we dismissed a similar appeal, to wit: "Appellant's petition for writ of error coram nobis did not state facts sufficient to invoke the jurisdiction of the superior court. The order of the superior court is not appealable. (People v. Thornton, 233 Cal.App.2d 1 [43 Cal.Rptr. 691].)" This appeal must be dismissed on the same grounds.
 [1] It appears that even though a record flatly contradicts statements set forth in a petition for writ of error coram nobis, there is no way to prevent repeated filings of such a petition, and unnecessary expense to the county by bringing up to this court what amounts to, with little variation, duplicate clerk's transcripts. Frivolous appeals are prevented in cases of guilty and nolo contendere pleas (Pen. Code,  1237.5) by requiring a certificate of probable cause but there is no provision to include proceedings in coram nobis.
 The appeal is dismissed. *513